DOCKET NUMBER:             CR 18-0633

                       CRIMINAL CAUSE FOR Arraignment and Status Conference
BEFORE JUDGE: Eric R. Komitee, USMJ                  DATE: 3/04/2020 TIME IN COURT 30 MINS
DEFENDANT=S NAME: Aleksandr Zhukov                   DEFENDANT'S #: 1
■   Present   ‘    Not Present                       ■   Custody    ‘               Not Custody
DEFENSE COUNSEL: Andrew Frisch
‘   Federal Defender ■    CJA                                ‘      Retained
A.U.S.A.: Saritha Komatireddy, Andrew Mindlin, Michael Keilty
CASE MANAGER: Alicia Guy
COURT REPORTER: Anthony Frisolone
INTERPRETER: Galya Korovina LANGUAGE: Russian

■      Arraignment                                           ‘      Revocation of Probation non contested
‘      Change of Plea Hearing (~Util-Plea Entered)           ‘      Revocation of Probation contested
‘      In Chambers Conference                                ‘      Sentencing non-evidentiary
‘      Pre Trial Conference                                  ‘      Sentencing Contested
‘      Initial Appearance                                    ‘      Revocation of Supervised Release evidentiary
■      Status Conference                                     ‘      Revocation of Supervised Release non-
‘      Telephone Conference                                     evidentiary
‘      Voir Dire Begun                ‘      Voir Dire Held     ‘       Jury selection       ‘       Jury trial
‘      Jury Trial Death Penalty       ‘      Sentence enhancement Phase         ‘      Bench Trial Begun

UTILITIES
‘    ~Util-Plea Entered               ‘      ~Util-Add terminate Attorneys          ‘      ~Util-Bond Set/Reset
‘    ~Util-Exparte Matter             ‘      ~Util-Indictment Un Sealed             ‘      ~Util-Information Unsealed

‘      ~Util-Terminate Parties        ■      ~Util-Set/Reset Hearings

TEXT: Defendant pled not guilty to all charges in the superseding indictment. The Government will produce
exhibits, 3500 and Giglio materials by the deadline set forth in its February 24 letter, unless the parties agree
otherwise and inform the court by letter. Jury selection and Trial is scheduled to begin at 10:00 a.m. on April 27,
2020. Motions in limine due no later than April 2; responses, if any, due no later than April 13. The parties are
respectfully directed to meet other deadlines and adhere to the trial practices set forth in Parts V.C and V.D of my
individual practice rules.
